Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice
  September 24, 2014
                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  148741                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148741
                                                                   COA: 317110
                                                                   Gladwin CC: 01-006657-FY
  JAMES ALLEN BURKEEN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 30, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2014
           d0917
                                                                              Clerk